United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2272
Issued: May 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2008 appellant, through his attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated March 27, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 11 percent impairment of his left upper
extremity for which he has received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board on appeal on three occasions. On
August 3, 2004 appellant, then a 51-year-old letter carrier, filed a traumatic injury claim alleging
that he sustained a laceration to his left forearm in the performance of duty. The Office accepted
appellant’s claim for laceration of the left forearm with tendon involvement. By decision dated
March 21, 2006, it granted appellant a schedule award for 11 percent impairment of his left
upper extremity. Appellant requested review by the Board and in a decision dated September 19,

2006,1 the Board found that the medical evidence required additional development and remanded
the claim to the Office. The Office referred appellant to Dr. Stanley R. Askin, a Board-certified
orthopedic surgeon, to resolve a conflict of medical opinion evidence and by decision dated
December 11, 2006 denied appellant’s claim for an additional schedule award. The Board
reviewed this decision on July 24, 20072 and issued an order remanding case instructing the
Office to determine if Dr. Askin was properly selected to act as the impartial medical examiner.
The Office issued a decision on July 31, 2007 finding that appellant had no more than 11 percent
impairment of his left upper extremity for which he had received a schedule award. Appellant
requested review by the Board and the Board issued a second order remanding case on
January 31, 20083 finding that the case must be referred to a second impartial medical examiner
carefully selected in accordance with the Office’s procedures. The facts and the circumstances
of the case as set out in the Board’s prior decisions are adopted herein by reference.
The Office referred appellant for an impartial medical examination with Dr. William
Kirkpatrick, a Board-certified orthopedic surgeon, on February 19, 2008. In a report dated
March 5, 2008, Dr. Kirkpatrick reviewed appellant’s history of injury and medical history. He
noted that appellant had 80 degrees of pronation and 50 degrees of supination with no atrophy
and full active digital range of motion in the left hand. Dr. Kirkpatrick found that appellant
reached maximum medical improvement on February 1, 2005. He noted that appellant had no
sensory dysfunction or sensory loss in the left forearm. Dr. Kirkpatrick found that appellant had
one percent impairment due to loss of range of motion in supination. He also found a loss of
strength in the left upper extremity. Dr. Kirkpatrick stated:
“Using a Jamar Dynamometer, his normal strength on the right in the 3rd position
was 73 PSI compared to 52 PSI on the left. The A[merican] M[edical]
A[ssociation,] Guide[s to the Evaluation of Permanent Impairment] specifies that
little evidence exists of a significant difference in grip strength between the
dominant and nondominant hand. Therefore using 73 PSI as his normal strength,
a strength loss index can be calculated as per [p]age 509 of the [fifth] [e]dition.
The strength loss index percent equals (normal strength -- limited
strength)/normal strength. Therefore (73-52)/73 equals a strength loss index
percent of 28 percent. According to Table 16-34 on [p]age 509 of the [fifth]
[e]dition, a 28 percent strength loss index percent represents a 10 percent upper
extremity impairment.”
The Office medical adviser reviewed this report on March 22, 2008, correlated
Dr. Kirkpatrick’s findings with the A.M.A., Guides and agreed with his assessment. By decision
dated March 27, 2008, the Office found that the weight of the medical evidence established that

1

Docket No. 06-989 (issued September 19, 2006).

2

Docket No. 07-571 (issued July 24, 2007).

3

Docket No. 07-2092 (issued January 31, 2008).

2

appellant had no more than 11 percent impairment of his left upper extremity for which he had
received a schedule award.4
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.8
It is well established that, when a case is referred to an impartial medical specialist for
the purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized
and based on proper factual and medical background must be given special weight.9
ANALYSIS
The Office referred appellant for an impartial medical examination with Dr. Kirkpatrick,
a Board-certified orthopedic surgeon, to determine the extent of his permanent impairment in the
left upper extremity for schedule award purposes. Dr. Kirkpatrick completed a report on
March 5, 2008 and reviewed both appellant’s history of injury and his medical history. He
provided his findings on physical examination and noted that appellant had 80 degrees of
pronation and 50 degrees of supination with no atrophy and full active digital range of motion in
the left hand. Dr. Kirkpatrick noted that appellant had no sensory dysfunction or sensory loss in
the left forearm. He found that appellant reached maximum medical improvement on
February 1, 2005. Dr. Kirkpatrick concluded that appellant had one percent impairment due to

4

On appeal, appellant’s attorney requested that the Board increased appellant’s schedule award based on the
December 22, 2005 report of appellant’s physician, Dr. George Rodriguez, Board-certified in physical medicine and
rehabilitation. The Board reviewed this report in the September 19, 2006 decision and found that it was of
diminished probative value. As the Board has previously considered this report, it is not necessary to address this
report in this decision. Docket No. 06-989 (issued September 19, 2006).
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
9

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

loss of range of motion in supination of 50 degrees.10 He also found that appellant had an
impairment due to loss of strength based on grip strength testing. Dr. Kirkpatrick concluded that
appellant had a 28 percent strength loss or 10 percent upper extremity impairment.11 The Office
medical adviser reviewed this report on March 22, 2008, correlated Dr. Kirkpatrick’s findings
with the A.M.A., Guides and agreed with his assessment.
Dr. Kirkpatrick provided a detailed and comprehensive report based on a proper factual
background. He specifically noted that appellant had no sensory deficits on physical
examination and that his only findings were a loss of supination and a loss of grip strength.
Dr. Kirkpatrick provided citations to the A.M.A., Guides in support of his impairment rating. As
the properly selected impartial medical examiner his report is entitled to special weight and is
sufficient to resolve the conflict of medical opinion evidence and establish that appellant has no
more than 11 percent impairment of his left upper extremity for which he has received a schedule
award.
CONCLUSION
The Board finds that the weight of the medical evidence establishes that appellant has no
more than 11 percent impairment of his left upper extremity for which he has received a schedule
award.

10

A.M.A., Guides 474, Figure 16-37.

11

Id. at 509, Table 16-34.

4

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

